Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein a resistance per unit length of each of the sub signal lines formed on each of the flexible back plates is greater than a resistance per unit length of the PCB and the signal lines formed thereon.”

Claims 2-16 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 17, none of the prior art of record teaches alone or in combination the limitation “wherein for a respective through hole of the through holes, one of the TFT circuits corresponding to the respective through hole and a respective conductive structure of the conductive structures corresponding to the respective through hole is formed with a hole corresponding to the respective through hole.”

Claims 18-20 are dependent upon claim 17 and are allowed for the reason set forth above in claim 17. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691